Citation Nr: 0632130	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  91-41 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for chronic low back strain prior to January 21, 2004. 

2.  Entitlement to a rating higher than 20 percent for 
chronic low back strain from January 21, 2004 onward.  

3.  Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the right patella.

4.  Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to November 
1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1991 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO) - which granted service connection for a low back 
disability and assigned an initial 10 percent evaluation 
retroactively effective from November 17, 1990, the day after 
the veteran's separation from service.  A subsequent April 
1991 RO decision also granted service connection for 
chondromalacia of the patellae of the right and left knees 
and assigned 0 percent (i.e., noncompensable) evaluations 
also retroactively effective November 17, 1990. The veteran 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

In November 1991, to support his claims, the veteran 
testified at a hearing at the RO before a local hearing 
officer.  And a June 1993 RO decision assigned higher 
10 percent initial ratings for the chondromalacia of his 
patellae, with the same effective date as the prior ratings.  
An even more recent December 2004 RO decision also increased 
the rating for his low back disability to 20 percent, 
but with a different effective date of January 21, 2004, when 
he underwent a VA examination.  He since has continued to 
appeal, requesting even higher ratings.  See AB v. Brown, 6 
Vet. App. 35 (1993).

This case was previously before the Board and was remanded to 
the RO in May 2005 via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  Prior to January 21, 2004, the veteran's low back 
disability was manifested by moderate limitation of motion of 
the lumbar spine.

2.  Since January 21, 2004, the veteran's low back disability 
primarily has been manifested by pain and moderate limitation 
of motion; there have been no findings of severe limitation 
of motion, severe lumbosacral strain, or severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.

3.  The veteran's right knee disability is manifested by 
complaints of pain, without evidence of recurrent instability 
or subluxation, flexion limited to 30 degrees or extension 
limited to 15 degrees; there is no evidence of arthritis.  

4.  The veteran's left knee disability is manifested by 
complaints of pain without evidence of recurrent instability 
or subluxation, flexion limited to 30 degrees, or extension 
limited to 15 degrees; there is no evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The schedular criteria are met for an initial 20 percent 
rating for the chronic low back strain prior to January 21, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2003) and 
DCs 5235-5243 (2005).

2.  The schedular criteria are not met, however, for a rating 
higher 20 percent for the chronic low back strain - 
including since January 21, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, DCs 5292, 5293, 5295 (2003) 
and 
DCs 5235-5243 (2005).

3.  The schedular criteria are not met for an initial rating 
higher than 10 percent for chondromalacia of the right 
patella.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, DCs 5257, 5260, 5261 (2005).

4.  The schedular criteria are not met for an initial rating 
higher than 10 percent for chondromalacia of the left 
patella.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, DCs 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186- 87 (2002).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of these 
claims by rating decisions in February 1991 and April 1991.  
But this was both a practical and legal impossibility because 
the VCAA was not enacted until later - in November 2000.  
And in Pelegrini II, the Court clarified that in this type 
situation VA does not have to vitiate the initial decisions 
and start the whole adjudicatory process anew, as if the 
initial decisions were not made.  Rather, VA need only ensure 
the veteran receives or since has received content-complying 
notice such that he is not prejudiced.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO readjudicated 
the claims and sent the veteran Supplemental Statements of 
the Case (SSOCs) in December 2004 and March 2006, following 
the VCAA notice compliance actions in January 2004 (low back 
disability) and July 2005 (bilateral knee disability).  The 
July 2005 letter was sent as a direct result of the Board's 
May 2005 remand - which, in part, was to specifically ensure 
VCAA compliance.  The veteran was provided every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to the notices.  His representative submitted 
written argument on his behalf in June 2006.  Therefore, 
there is no prejudice to him because his claims were 
readjudicated by the RO (AMC) after appropriate VCAA notice 
was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the January 2004 letter 
stated "Submit any evidence you may have..." while the July 
2005 letter stated "[I]f you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his increased rating claims, but he was not 
provided notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided him concerning this 
element, this was nonprejudicial.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claims 
for a higher disability rating for chronic low back strain 
from January 21, 2004, as well as for a higher disability 
rating for bilateral knee disability, any question about the 
appropriate effective date to be assigned is rendered moot.  
In addition, because the Board is granting a higher 
disability rating for the chronic low back strain for the 
period prior to January 21, 2004, the RO will be responsible 
for addressing any notice defect with respect to the 
effective date element concerning this claim when 
effectuating the award.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes VA and 
private treatment records and reports of VA examinations.  
In May 2005, as mentioned, the Board remanded the case for 
further development to include VA examinations to determine 
the current severity of the disabilities at issue - the 
dispositive concern.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The requested VA examinations were conducted in 
September 2005.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  In this regard, the Board notes that during the 
September 2005 VA examination the veteran reported that he 
had an MRI done of his right knee in July 2005 and of his 
left knee that day.  The VA examiner indicated these reports 
should be obtained.  So the RO sent the veteran a letter in 
November 2005 requesting a copy of the most recent MRIs of 
his knees; however, he did not reply to this request.  In 
March 2006, the VA Medical Center in East Orange, New Jersey, 
the site of the September 2005 VA examination, stated there 
was no record of any MRI scheduled in September 2005 and that 
no hard copy was found in the medical record.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2005).

Pertinent Laws and Regulations

Disability Ratings - In General

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.



The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 125-26.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Rating Musculoskeletal Disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion also requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2005) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Specific schedular criteria will be discussed where 
appropriate below.



Entitlement to an initial rating higher than 10 percent for 
chronic low back strain prior to January 21, 2004. 

And Entitlement to a rating higher than 20 percent from that 
date onward.  

In February 1991, the RO granted service connection for 
chronic low back strain and assigned an initial 10 percent 
rating effective November 17, 1990.

A more recent December 2004 RO decision increased the rating 
to 20 percent, effective January 21, 2004.

Specific rating criteria

As the Board mentioned when previously remanding this case, 
during the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The RO provided the veteran 
with the new regulatory criteria in the December 2004 and 
March 2006 SSOCs.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board will therefore evaluate the veteran's 
service-connected spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC. 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997). 

Under former Diagnostic Code (DC) 5292, for limitation of 
motion of the lumbar spine, a 20 percent evaluation requires 
moderate limitation of motion, and a 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
DC 5292 (2002).  

Under former DC 5293, a 20 percent evaluation is assigned for 
moderate intervertebral disc syndrome (IVDS) with recurring 
attacks.  A 40 percent evaluation is assigned for severe IVDS 
with recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).  

Under the revised DC 5293 in effect from September 23, 2002 
through September 25, 2003, IVDS can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  Effective September 26, 2003, that portion 
of the rating schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  However, these revisions do not materially affect 
this case since the criteria under DC 5293 for IVDS did not 
change (although the DC has been renumbered from 5293 to 
5243).

Under former DC 5295, lumbosacral strain is rated 20 percent 
disabling when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating requires that the 
lumbosacral strain be severe, with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (2002). 

Under the revised criteria, effective September 26, 2003, a 
general rating formula for diseases and injuries of the spine 
will provide that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a, DCs 5235-5243 (2005).



Analysis

A.  Higher than 10 percent prior to January 21, 2004.  

Private examination of the low back in April 1991 revealed 
the veteran flexed to 90 degrees and extended to 20 degrees 
with rotation and side bending full.  

VA treatment records show that in July 1992 straight leg 
raising was negative on the left and mildly positive at 90 
degrees on the right.  There was tenderness at L3 and on the 
right paravertebral muscles.  In August 1992, there was 
decreased range of motion in the lumbar spine with flexion to 
60 degrees and extension to 10 degrees.  Motor strength in 
the lower extremities was 5/5.  In September 1992, the 
veteran denied any bowel or bladder problems and objective 
findings revealed good range of motion in the lower back with 
tenderness on the left side.  

VA examination in May 1993 revealed lumbar flexion of 60 
degrees with normal extension, side bending, and rotation.  
The veteran had normal lumbar lordosis.  There was no 
palpable muscle spasm.  No neurological impairment in the 
lower extremities was identified.  The diagnosis was chronic 
low back pain of mechanical etiology, without any evidence of 
radiculopathy.  

A private MRI of the lumbar spine in October 2003 showed 
degenerative disc changes and disc herniation at L5-S1.  

In reviewing the evidence of record, the Board finds that the 
veteran's disability picture approximates the criteria for a 
higher evaluation under the former DC 5292.  In so deciding, 
the Board notes that the April 1991 private examination 
revealed he had lumbar spine extension of 20 degrees, while 
the August 1992 VA treatment record showed flexion to 60 
degrees and extension to 10 degrees.  The May 1993 VA 
examination also showed lumbar flexion to 60 degrees.  During 
this time frame certain aspects of his spinal motion were 
described as "full" (e.g., during the private examination 
in April 1991), "good" (VA treatment record in September 
1992), and "normal" (VA examination in May 1993).  But 
still, the other cited measurements show he had moderate 
limitation of motion on multiple occasions.  When considering 
these findings in connection with 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995), and when 
considering the veteran's long-standing complaints of back 
pain as demonstrated on the several private and VA treatment 
records in the claims file, the Board finds that a higher 
initial rating of 20 percent is warranted under the former DC 
5292 for moderate limitation of motion of the lumbar spine - 
for the period prior to January 21, 2004.

The Board also finds, however, that the requirements are not 
met for a rating higher than 20 percent under the former DC 
5292.  The evidence clearly does not reflect severe 
limitation of motion of the lumbar spine.  As noted above, 
the terms "full", "good" and "normal" have been used to 
describe aspects of the veteran's spinal motion.  And these 
descriptive terms, while not necessarily defined in the 
Rating Schedule or altogether dispositive of the rating that 
should be assigned, are nonetheless probative evidence to be 
considered in making this important determination.  See 
38 U.S.C.A. §§ 4.2, 4.6.

The Board realizes an even higher (i.e., 40 percent) rating 
is available under the former DC 5293 [for IVDS].  But this 
diagnostic code requires evidence of primarily neurological 
symptoms.  And, here, the presence of such symptoms is not 
supported by the objective medical evidence of record.  For 
example, the May 1993 VA examination revealed there was no 
neurological impairment in the lower extremities and the 
diagnosis noted there was no evidence of radiculopathy.  
So absent any objectively confirmed neurological symptoms, 
rating the low back disability under the former DC 5293 would 
be inappropriate.

The Board further notes that the evidence has not shown 
listing of the whole spine to the opposite side, marked 
limitation of forward bending, loss of lateral motion, 
or abnormal mobility on forced motion.  Consequently, a 
higher rating is not warranted under the former DC 5295 
either.  



Under the new criteria, a 40 percent rating requires forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  The April 1991 private treatment record showed 
the veteran was able to forward flex his lower back to 90 
degrees, while the August 1992 VA treatment record and the 
May 1993 VA examination revealed forward flexion to 60 
degrees.  So it is clear his spine is not restricted to 30 
degrees or less of forward flexion.  Indeed, he has at all 
times exceeded this limit.

And as for ankylosis, it is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his lower back joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  But as already explained, no 
neurological symptomatology has been identified.  Because 
there is no medical evidence indicating the veteran has any 
neurological symptoms associated with his service-connected 
chronic low back strain, a separate rating cannot be assigned 
for this.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (complained of symptoms must be shown by competent 
medical evidence to be part and parcel of service-connected 
disability).

Under these circumstances, the Board finds no basis exists 
under either the former or current criteria for the 
assignment of a schedular rating higher than 20 percent 
for the veteran's service-connected chronic low back strain 
for the period at issue prior to January 21, 2004.  



B.  Higher than 20 percent from January 21, 2004 onward.  

On VA orthopedic examination on January 21, 2004, the veteran 
complained of chronic low back pain radiating into his right 
buttock region.  The pain reportedly was constant, averaging 
9/10 in intensity.  It was noted he had received steroidal 
injections four times for pain relief.  Currently, he was 
taking ibuprofen for pain.  Lumbar spine examination 
demonstrated no gross deformity or erythema.  Range of motion 
was flexion to 60 degrees with mild pain, extension to 20 
degrees with mild pain, lateral bending to 20 degrees 
bilaterally with mild to moderate pain, and rotation to 20 
degrees bilaterally with mild to moderate pain.  There was 
tenderness to palpation over the bilateral paraspinal 
muscles.  Straight leg raising was negative bilaterally.  
Neurological evaluation revealed 5/5 muscle strength in the 
lower extremities.  Sensation was impaired to light touch 
over the lateral aspect of the right thigh, otherwise it was 
intact to light touch in both lower extremities.  Additional 
neurological findings were normal.  Gait was normal without 
assistive device.  X-ray of the lumbar spine revealed minimal 
L5-S1 disc space narrowing.  

A separate VA neurological examination conducted the same day 
noted 5/5 muscle strength all over.  There was tenderness in 
the lumbosacral area at L4-L5 and L5-S1, bilaterally, with 
mild spasm and paravertebral spinal spasm.  Range of motion 
was forward flexion to 60 degrees with pain, extension to 
25 degrees, right lateral flexion to 25 degrees, and left 
lateral flexion to 20 degrees.  Gait was normal.  Sensation 
to pinprick was intact.  The diagnosis was chronic lower back 
strain.  

On more recent VA examination in September 2005, the veteran 
reported three flare ups of low back pain in the last year 
lasting two weeks each time.  He said he had to stay in bed 
7-10 days and take 8 Percocet a day when they were bad.  The 
best his back got was a level 5, and this occurred about once 
every 4 days.  The longest it would stay good was for about a 
half a day, and then it was up to a 7 or 8.  



Objective physical examination revealed that straight leg 
raising was negative bilaterally at 90 degrees.  The veteran 
had normal light touch and sharp versus dull bilateral lower 
legs in all quadrants.  He had diffuse tenderness of his 
lumbar spine and some of his buttocks and paravertebral 
muscles.  There was no increased tension or spasm felt.  His 
back hurt at a level 8 and he stopped when the pain became a 
10.  He was able to flex 58 degrees, extend 18 degrees, right 
bend 33 degrees, left bend 30 degrees, and rotate 25 degrees 
bilaterally.  Repeated flexion and extension of his back 
mainly caused pain, but also had some fatigue and weakness, 
but he denied incoordination or decreased range of motion.  
The examiner stated the veteran did not have sciatica or any 
neurologic deficit, but rather had low back pain due to 
strain.  The examiner went on to state the veteran was not a 
credible source for assessing his own pain because he rated 
nearly all of his pains as severe.  As such, the examiner 
could not hazard a guess as to what degree the veteran was 
limited when he had a flare-up of his low back pain.  

In reviewing this evidence, the Board notes that while some 
loss of lateral spine motion has been noted, there have been 
no findings suggesting severe lumbosacral strain, listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, or marked limitation of forward bending in the standing 
position.  Thus, a rating higher than 20 percent is not 
warranted under the former DC 5295.

When evaluating the disability under the former DC 5292, the 
Board finds that the medical evidence, including the 
observations of the two VA examiners, indicates the 
limitation of motion in the veteran's lumbar spine is at 
worst moderate.  While some limitation of motion has been 
identified, he still has more than half of normal flexion, 
extension, lateral flexion and rotation.  So a rating higher 
than 20 percent is not warranted under the former DC 5292.

None of the medical records in the claims file reveals that 
any health care professional has stated the veteran's low 
back disability causes severe IVDS with recurring attacks 
with intermittent relief, which is necessary for a higher 40 
percent rating under the old criteria.  In fact, the evidence 
does not contain a diagnosis of IVDS at all.  Indeed, the 
most recent September 2005 VA examiner specifically stated 
the veteran did not have sciatica or any neurologic deficit.  
There is also no evidence he has had incapacitating episodes 
having a total duration of at least four weeks during a 12-
month period (required to receive a higher 40 percent rating 
under the new criteria).  DCs 5293 and 5243.

A 40 percent rating may be assigned under the general rating 
formula (DC 5237) when there is forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  This 
assignment, however, cannot be made because the record 
clearly shows the veteran has flexion to at least 58 degrees 
(September 2005 VA examination).  In addition, as explained 
above, because he can move his lower back joint, ankylosis by 
definition also is not shown.

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  However, as already explained, 
no neurological symptomatology has been identified and 
associated with the service-connected low back disability.  
Because there is no medical evidence the veteran has any 
neurological symptoms associated with his service-connected 
chronic low back strain, a separate rating cannot be assigned 
on this basis.

The September 2005 VA examiner indicated the veteran reported 
some fatigue and weakness with repeated flexion and extension 
of the back, but that he denied any incoordination or 
decreased range of motion.  When considering these findings 
in connection with 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Board finds that a 
rating higher than 20 percent under any of the applicable 
Diagnostic Codes is not warranted.  The closing comments of 
the September 2005 VA examiner indicate the veteran was not a 
credible source for assessing his own pain because he had 
rated nearly all of his pains as severe.  So the VA examiner 
could only hazard to guess just how much the extent of the 
veteran's pain, in turn, would perhaps cause greater 
limitation of motion than at times when the pain was not 
present.  In short, he could not quantify the extent of any 
additional functional impairment, per DeLuca, so the Board 
also cannot speculate on this.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claims (to the extent they 
were denied), so there is no reasonable doubt to resolve in 
his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular evaluation

In the March 2006 SSOC, the RO included the regulation for an 
extraschedular rating.  Thus, the Board also will consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2005).  See Bagwell 
v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the appellant's claim 
for an increased rating].

Ordinarily, VA's Rating Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, 
an extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).

Here, though, there is no exceptional or unusual disability 
picture, and neither has the veteran nor his representative 
alleged otherwise.  The record does not show the veteran has 
required frequent hospitalizations for treatment of his 
disability.  And there also is no evidence of marked 
interference with his employment, meaning above and beyond 
that contemplated by his current schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired].  See, too, 38 C.F.R. § 4.1.



In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Entitlement to an initial rating higher than 10 percent for 
chondromalacia of the patella of the right knee.

Entitlement to an initial rating higher than 10 percent for 
chondromalacia of the patella of the left knee.

In the April 1991 rating decision, the RO granted service 
connection for chondromalacia of the right and left patellae 
and assigned noncompensable (i.e., 0 percent) ratings 
effective November 17, 1990.  A more recent June 1993 
RO decision increased the ratings for each knee to 10 percent 
also effective November 17, 1990.  

Specific rating criteria

Under DC 5257, a 10 percent disability rating is warranted 
for slight knee impairment - including from recurrent 
subluxation or lateral instability; a 20 percent disability 
rating requires moderate recurrent subluxation or 
lateral instability; and a 30 percent disability rating 
requires severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2005).

As already alluded to, the words "slight", "moderate" and 
"severe" are not defined in VA's Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).  That said, 
"moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988), 871.

Under DC 5260, a 20 percent evaluation is warranted for 
flexion limited to 30 degrees and a 30 percent evaluation 
requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260 (2005).

Under DC 5261, a 20 percent evaluation is warranted for 
extension limited to 15 degrees; a 30 percent evaluation 
requires extension limited to 20 degrees; a 40 percent 
evaluation requires extension limited to 30 degrees; and a 50 
percent evaluation requires extension limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2005).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2005).

Analysis

Upon review of the medical evidence of record, the Board 
finds that the veteran's right and left knee disabilities do 
not warrant initial ratings higher than 10 percent.  
Evaluating the disabilities under DC 5257, the Board does not 
find medical evidence reflective of moderate recurrent 
subluxation or lateral instability.  The February 1991 VA 
examination indicated there were no signs of instability 
in either knee.  A VA treatment record dated in March 1991 
revealed bilateral knee instability with hyperextension; 
however, a private treatment record dated in April 1991, so 
around the same time, indicated there was no varus or valgus 
instability in the knees.  VA medical records in August and 
September 1992 also reported the knees were ligamentously 
stable.  These findings were confirmed during the most recent 
VA examination in September 2005 when the examiner 
specifically stated that no instability of the knees was 
found.  Indeed, the diagnosis was normal examination of both 
knees.  So far more often than not, the veteran did not have 
either instability or subluxation.

And as for the extent of limitation of motion in the 
veteran's knees, as determined by DCs 5260 and 5261, the 
Board also does not find that the medical evidence warrants 
initial ratings higher than 10 percent on this basis either.  
Of note, the February 1991 VA examination indicated that 
range of motion in both knees was from 0 to 135 degrees 
(extension to flexion).  This is only 5 degrees shy of normal 
range of motion, which is to 140 degrees.  See 38 C.F.R. § 
4.71, Plate II.

VA and private treatment records dated in 1991 and 1992 
indicate the veteran had bilateral knee range of motion 
measurements as follows:  0 to 95 degrees and "full range of 
motion" in March 1991; "full range of motion" in April 
1991; and "full range of motion" in August 1992.  A May 
1993 VA examination indicated he could hyperextend his knees 
to approximately 5 degrees; flexion of both knees was again 
full.  The September 2005 VA examination, the most recent of 
record, reported that range of motion of the right and left 
knees was from 2 to 120 degrees and from 2 to 135 degrees, 
respectively.  The examiner said the veteran did not appear 
to be giving full effort on range of motion testing of the 
right knee.  The diagnosis was normal examination of both 
knees.

None of these figures show flexion limited to 30 degrees or 
less, the requirement for at least a 20 percent rating under 
Diagnostic Code 5260.  Likewise, the figures do not show 
extension limited to 15 degrees or less, the requirement for 
at least a 20 percent rating under Diagnostic Code 5261.  
Indeed, on virtually every occasion when tested, the veteran 
had completely normal range of motion - or certainly 
essentially so.

The Board has considered, as well, whether the provisions of 
38 C.F.R. §§ 4.40 and 4.45 would afford the veteran higher 
evaluations - based on the extent of his pain and/or painful 
motion, etc.  But the medical and other evidence of record 
does not support higher ratings even with consideration of 
these provisions because there is no objective indication of 
additional functional impairment, such as limitation of 
motion above and beyond the normal range of motion generally 
shown, due to these factors.  And this includes times when 
the veteran's symptoms may be most problematic, such as 
during "flare-ups" or prolonged use of his knees.  While 
the September 2005 VA examination noted increased pain, 
fatigue and weakness in the right knee on repeated flexion 
and extension, the veteran denied any resulting decrease in 
his range of knee motion.  As such, despite his complaints, 
there is no indication of additional functional impairment 
due to the increased pain, fatigue and weakness.  He denied 
any fatigue, weakness, incoordination or reduced range of 
motion on repeated flexion and extension of his left knee.  

Also keep in mind that DeLuca considerations do not apply to 
disabilities rated under DC 5257.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) (where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
DC 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply).

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under Code 5003 
in addition to the rating for instability under DC 5257.  
See VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Here, though, there 
is no objective clinical evidence of arthritis in either 
knee.  The February 1991 VA examination showed that X-rays of 
the knees were negative.  An X-ray of the right knee taken 
during the May 1993 VA examination revealed no evidence of 
patellofemoral joint space arthritis.  The September 2005 VA 
examiner also stated that no arthritis was found.  As the 
evidence has not shown arthritis in either knee, separate 
evaluations are not warranted under DCs 5003 and 5257.

Moreover, since the veteran has essentially normal range of 
motion in his knees, he also cannot receive separate ratings 
for limitation of flexion and extension.  See VAOGPREC 9-04 
(September 17, 2004) (where VA's Office of General Counsel 
determined that flexion (a retrograde motion) in bending the 
leg and extension (a forward motion) in straightening the 
leg, while involving limitation of motion along the same 
plane, nonetheless serve different functional roles such that 
they are not duplicative or overlapping, and that separate 
ratings may be assigned for limitation of knee flexion (DC 
5260) and for limitation of knee extension (DC 5261) without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes.).

The Board also has considered whether the veteran's ratings 
should be "staged."  The record, however, does not support 
assigning different percentage disability ratings during the 
relevant period in question (November 17, 1990 to the 
present) because at no time have his disabilities been more 
than 10-percent disabling.  Fenderson, 12 Vet. App. at 125-
26.

For these reasons, the claims for initial ratings higher than 
10 percent for the bilateral knee disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, this doctrine is not applicable in the current 
appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Extraschedular evaluation

In the March 2006 SSOC, the RO included the regulation for an 
extraschedular rating.  Since the question of whether this 
case should be referred for an extraschedular evaluation has 
been considered by the RO, in the first instance, the Board 
will, accordingly, also consider the provisions of 38 C.F.R. 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157 (1996) 
[the question of an extraschedular rating is a component of 
the appellant's claim for an increased rating].

Ordinarily, VA's Rating Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, 
an extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).

This case does not present an exceptional or unusual 
disability picture, and neither has the veteran nor his 
representative contended otherwise.  The record does not show 
he has required frequent hospitalizations for treatment of 
his bilateral knee disability.  Additionally, there is no 
indication of marked interference with his employment - 
meaning above and beyond that contemplated by his current 
schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired].  See, 
too, 38 C.F.R. § 4.1.  So referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

A higher 20 percent initial rating, but no greater, is 
granted for the chronic low back strain for the period prior 
to January 21, 2004, subject to the applicable laws and 
regulations concerning the payment of VA compensation.  

The claim for a rating higher than 20 percent for the chronic 
low back strain from January 21, 2004 onward is denied.

The claim for an initial rating higher than 10 percent for 
chondromalacia of the right patella is denied.  

The claim for an initial rating higher than 10 percent for 
chondromalacia of the left patella is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


